     Case 3:17-cv-01663-BEN-WVG Document 39 Filed 06/29/20 PageID.681 Page 1 of 3



 1    GREENBERG TRAURIG, LLP
 2    MARK D. KEMPLE (SBN 145219)
      RADHA D. S. KULKARNI (SBN 293996)
 3    1840 Century Park East, Suite 1900
      Los Angeles, California 90067
 4    Telephone: (310) 586-7700
      Facsimile: (310) 586-7800
 5
      Email:      kemplem@gtlaw.com
 6    Email:      kulkarnir@gtlaw.com
 7
      Attorneys for Defendant Marriott Ownership Resorts, Inc.
 8
 9
      BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
      Norman B. Blumenthal (SBN 068687)
10    Kyle R. Nordrehaug (SBN 205975)
      Aparajit Bhowmik (SBN 248066)
11    2255 Calle Clara
      La Jolla, CA 92037
12    Telephone: (858) 551-1223
13    Facsimile: (858)551-1232
      Email:      norm@bamlawca.com
14
      Attorneys for Plaintiff Stacy McComack
15
16                            UNITED STATES DISTRICT COURT
17                         SOUTHERN DISTRICT OF CALIFORNIA
18
       STACY MCCOMACK, an                    CASE NO. 17-cv-1663-BEN-WVG
19
       individual, on behalf of herself an
20     on behalf of all persons similarly    NOTICE OF SETTLEMENT AND
       situated                              STIPULATION TO VACATE TRIAL
21
                    Plaintiff,               DATE
22     v.
       MARRIOTT OWNERSHIP                    Ct Rm:              5A
23
       RESORTS, INC., a Corporation.         Judge:              Hon. Roger T. Benitez
24                  Defendant.
                                             Action Filed:       August 18, 2017
25
                                             Trial Date:         None Set
26
27
28

               NOTICE OF SETTLEMENT AND STIPULATION TO VACATE TRIAL DATE
     Case 3:17-cv-01663-BEN-WVG Document 39 Filed 06/29/20 PageID.682 Page 2 of 3




 1                               NOTICE OF SETTLEMENT
 2         Pursuant to this Court’s June 22, 2020 order (Dkt. No. 36), Plaintiff Stacy
 3 McComack (“Plaintiff”) and Defendant Marriott Ownership Resorts, Inc. (“Defendant”)
 4 (collectively “the Parties”) provide this Notice of Settlement.

 5         The Parties hereby give notice to this Court that the Parties have reached a PAGA
 6 settlement which has been memorialized in a Settlement Agreement. The settlement
 7 resolves several pending PAGA cases including this one and therefore requires Court
 8 approval of the PAGA settlement. The motion for court approval has been filed in the
 9 related case, Rita Payne v. Marriott Ownership Resorts, Inc., San Diego Superior Court
10 Case No. 37-2018-00015175 and is set for hearing on July 24, 2020.

11         Now, therefore, the parties hereby STIPULATE and request that the Court vacate
12 the August 18, 2020 trial date as set in the Court’s Order dated June 25, 2020 (DKT 38).
13
14 DATED: June 29, 2020                 BLUMENTHAL, NORDREHAUG & BHOWMIL
15                                      LLP

16                                     By:     /s/Charlotte E. James
17                                           Norman B. Blumenthal
                                             Piya Mukherjee
18                                           Charlotte E. James
                                             Attorneys for Plaintiff Stacy McComack
19
20
21 DATED: June 29, 2020                 GREENBERG TRAURIG, LLP
22
                                       By:     /s/ Mark D. Kemple
23                                           Mark D. Kemple
                                             Radha D.S. Kulkarni
24                                           Attorneys for Defendant Marriott Ownership
25                                           Resorts, Inc.
26
27
28
                                          1
              NOTICE OF SETTLEMENT AND STIPULATION TO VACATE TRIAL DATE
     Case 3:17-cv-01663-BEN-WVG Document 39 Filed 06/29/20 PageID.683 Page 3 of 3




 1 In accordance with CASD ECF Policies and Procedures No. 4, I, Charlotte E. James,
      certify that Mark D. Kemple has concurred in the content of, and has authorized, this
 2 filing.
 3
 4

 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
28
                                          2
              NOTICE OF SETTLEMENT AND STIPULATION TO VACATE TRIAL DATE
